United States Di

strict, Gourt, ..00368-EWH

 

Violation Notice (Pere. 12000)
Lomamion Cone | viclton Humber Colon Marre (Print) ee.
9464391 iwbs|2.69%

 

YOU ARE CHARGED WITH THE FOLLOWING WHOLA TION

 

 

Caste jar Temas cal Cetera eres Caged WOR CUC 0m Bis Code
Loos to Le

a > §\ A *L
Pisce of (fiers [a\fo :

‘FM. SS.

CoP. Caeecrpiint: F actual Plasia bor (haga

Pore in Le We Dorking arent
opie

HAZMAT &:

 

setOQVN IVs

He

DEFENDANT INFORMA,

Lou hier:
_—

‘orn

Sine ici

   
 
   

 

   

 

 

o APPEARANCE IS REQUIRED , APPEARANCE |S OPTIONAL

O oA O Wf Gem oe A rn Rete tree
Spee ri laberal usp io in Career:

- i esha Sppear in pour Ee LCE.

= $ 65.06 — Forfeture Amount

+330 Procsssing Fee

= PAY THIS AMOUMT AT

nS wer ove. uecourts.gov 5 Re ot) Total Collwiered Daw

=] L

Ra YOUR COURT DATE

= [hen ny apeararicg ake a abc po wll bey notified of your aparece ete ty Beall

Cat Aten @ \ 5 Cus

= “JOo"/ BE. Otoq y

= (hadamondy, VA wa

 

 

iy mageature nego Peed | heres cecnteed bi oopry of Bhan wiesiaGion ravics Hm not an aciremnnn of gui |
ee ee ee er re ee or ee ee ni

collate! ch

"9464391"

 

‘Criginad - CV Copy

; TE
Document 1. Filed 11/1, FO ee a nl wealthy

20 LO whike scare) vy Ce Be

Wi) = ®
Ciel of ELE

| hehe thal on
law enforcement officer in the

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Flalernerl Ip bee) pcan:
my personal chservivicen iy peroneal levestigation
informaten supped to me fom my ieflow officer's obsanation

| ether iaqpiain above)
| deckare unio penasy of periry Shall tha information which | urea get forth above and on thee
eon of this wolstion noting le ines and conmmct bo tha beat of

  

Exmouhed oni

Propabes cause has been stated for ie ieuanoe of a warren,

8L-9L O202/22/0L NWIS BAD

Execied pr

 

Date (mmiddliyyy) U.S. Maghatrate Judge

RAZBAAT © Herartigue material Gevoiesd in incident PARE = 9 oo more peeberger oehenk
GE © Gorell Ge ioe | CA = Corrie vebecde bovohed in eckert,
